[Cite as State v. Lewis, 2021-Ohio-2313.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 109937
                 v.                               :

BOBBY LEWIS,                                     :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: July 8, 2021


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-20-649116-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Poula Hanna, Assistant Prosecuting
                 Attorney, for appellee.

                 Susan J. Moran, for appellant.


MARY J. BOYLE, A.J.:

                   Defendant-appellant, Bobby Lewis, appeals his convictions.   He

raises two assignments of error for our review:
      1. The trial court erred by denying appellant’s motion for acquittal
      pursuant to Crim.R. 29 when the state failed to submit sufficient
      evidence of appellant’s complicity.

      2. Appellant’s convictions are against the manifest weight of the
      evidence.

              Finding no merit to his assigned errors, we affirm.

I. Procedural History and Facts

              In March 2020, Lewis was indicted on eight counts: Count 1,

aggravated robbery in violation of R.C. 2911.01(A)(1), a first-degree felony; Counts

2 and 3, robbery in violation of R.C. 2911.02(A)(2) and (3), second- and third-degree

felonies; Counts 4 and 5, having weapons while under disability in violation of R.C.

2923.12(A)(2) and (3), third-degree felonies; Count 6, theft in violation of R.C.

2913.02(A)(1), a fifth-degree felony; Count 7, identity fraud in violation of R.C.

2913.49(B)(2), a fifth-degree felony; and Count 8, telecommunications fraud in

violation of R.C. 2913.05(A), a fifth-degree felony. Counts 1 and 2 contained one-

and three-year firearm, notice of prior conviction, and repeat violent offender

specifications, and Count 3 contained one- and three-year firearm specifications.

Lewis pleaded not guilty to all charges and waived his right to a jury trial. The

following evidence was presented to the bench.

              Maritza Rosa testified that on the night of January 4, 2020, she and

her husband had gone to a police charity event in “the Ohio City area” in Cleveland.

After the event, they were going to meet some family members at a local bar around

West 50th and Detroit Avenue, but she and her husband got into an argument on

the way there. She asked her husband to “stop the car” so she could walk home. She
stated that they were about 10 minutes from their house at that point and she

believed it was “around midnight” when she got out of the car.

               Rosa testified that as she was walking past the Michael J. Zone

Recreation Center (“Zone Rec Center”) on Lorain Road, she noticed a silver Dodge

Avenger pull into the parking lot. She thought that it was odd that someone was

going into the park “at such a late hour.” She noticed that the Dodge had temporary

tags on it.

               As Rosa continued to walk, she felt a gun to the back of her head. The

perpetrator said, “Give me your purse, bitch.” She turned around, and “the gun was

then pointed to [her] mouth.” The gun reminded her of a police officer’s gun; it was

black with a silver barrel and was “pretty large” and “bulky.” She said that her uncle

is a Cleveland police officer, so she was familiar with police guns.

               Rosa stated that the perpetrator was a male wearing a “white hoodie”

but he had it pulled “really tight” over his head so she could not see his face very

well. She described him as tall and “pretty slim.” She told police that he was either

“a light-skinned black man or possibly a Hispanic male.” She noticed that the

driver’s side door of the silver car was open, although she admitted that she did not

see what side of the vehicle he came from or went to. She also did not see if anyone

else was in the car. She could not identify Lewis before trial or in court.

               Rosa stated that the man took her wallet and pushed her. As he began

to walk back towards the silver car, she pulled her cell phone out of her pocket to
attempt to take a photo of the license plate. The perpetrator saw her trying to do so,

however, and came back, “snatched” her phone, and hit her. She fell to the ground.

               Rosa testified that she blacked out for some time after she fell to the

ground. When she woke up, she continued walking home. But when she felt blood

on the back of her head, she waived a car down and asked the driver to take her

somewhere safe. He drove her to a gas station nearby where he called 911 at 1:00

a.m. She was taken by ambulance to the hospital.

               After she left the hospital, she locked her iPhone and turned on the

“location services in an attempt to figure out where [her] phone was.” She stated

that it was “pinging off of Western Avenue” between three homes.             She also

contacted her credit card companies because she had been getting alerts that

someone had been using her credit cards. She found out where her cards had been

used as well as the dollar amounts. She created a spreadsheet of the information

and gave it to a detective. She said that her credit cards had been used at multiple

gas stations and for an online order at Finish Line.

               Officer Joseph Matt of the Cleveland Police Department testified that

he arrived at the gas station after he received reports of a robbery. He said that Rosa

was already in the ambulance when he arrived. The state played his body camera

footage from that evening. In the video, Rosa described the male and his gun to

Officer Matt. He relayed the information over the police radio.

               Sergeant Timothy Hassing of the RTA Police Department testified

that on the night of January 31, 2020, he was on routine patrol with another sergeant
in an unmarked vehicle at a rapid station at the corner of West 98th Street and

Detroit Avenue. He said that he and his partner observed three males “cross over

from Detroit Avenue and wait at the front of the station” but they were “not utilizing

RTA services.” They then saw a “silver passenger car come into the bus lane,” pick

up the males, and then attempt to do a U-turn in the bus-only traffic area. The

vehicle then “attempted to exit the entrance only,” but turned around and exited

through a “bus-only exit rather than using the parking lot.”

               Sergeant Hassing began to follow the vehicle. He noticed that the car

had a temporary tag on it that was blank. He and his partner initiated a traffic stop.

They approached the passenger side of the vehicle and spoke to the driver. They

noticed “several indicators,” including that the men were “sweating profusely” and

“tremoring.” They ordered the back-seat passengers to put their hands on the back

of the front seats.

               Sergeant Hassing asked the driver if he had a valid driver’s license,

and the driver said he did not. Sergeant Hassing then asked the driver to step out of

the car. The driver had a state identification card on him, but it was not valid either.

Sergeant Hassing learned that Lewis was the driver. Lewis told him that the car

belonged to his girlfriend.

               Sergeant Hassing stated that they were going to tow the vehicle

because Lewis did not have a driver’s license. They asked the other passengers to

get out of the vehicle and “Terry-patt[ed] them down for weapons.” One of the rear

passengers had a gun in his front coat pocket.
               Sergeant Hassing stated that he learned from another police officer

that there was “an aggravated robbery BOLO for a silver Avenger with rear quarter

panel damage,” which matched the vehicle that Lewis had been driving. Sergeant

Hassing explained that “BOLO” meant “be on the lookout for.”

               Detective Courtney Evans of the Cleveland Police Department’s

“major crimes” unit testified that she was assigned to this case on January 31, 2020,

after she received a call from RTA police that they had a suspect vehicle that matched

a BOLO from her district. She reviewed the BOLO and the suspect vehicle and

determined that they matched. She reviewed the case file from a previous detective

and learned that there were already surveillance videos from two gas stations where

the victim’s credit cards had been used as well as from the Zone Rec Center.

               Detective Evans identified photos of “snippet[s]” taken from the rec

center’s surveillance videos. The photos were time stamped a few seconds different

at 12:52 a.m. on January 5, 2020. Detective Evans stated that the still photos were

taken from the videos as the car drove into the parking lot of the rec center, turned

around, and then exited the parking lot. One photo portrayed a silver or “lighter-

colored car” leaving the parking lot that showed the car had “damage to the

passenger side rear quarter panel.” Detective Evans explained that some of the

photos from the video showed only two people in the car because the photo shows

the front of the vehicle as it faced the camera. But Detective Evans stated that in one

of the photos, which showed the entire passenger side of the vehicle, there appeared

to be a third person sitting in the back seat who was wearing red. She further
testified that from still photos, the front-seat passenger appeared to be wearing

“white with some dark colors on it,” and the driver appeared to be wearing light gray

or white or a “lighter-colored solid color.”

               Detective Evans then reviewed the actual surveillance videos from the

rec center in court. The still photos from the videos reflected what the videos

portrayed.

               Detective Evans stated after she took over the case, she had the silver

Dodge towed to a police lot. She obtained written consent from the owner of the

vehicle to search it. She found mail in the vehicle addressed to Lewis on Harvard

Avenue in Cleveland, which she later learned is where Lewis lived.

               Detective Evans stated that a previous detective had also obtained

“cell phone pings” from the victim’s cell phone that had been stolen. The stolen cell

phone had “pinged” in the area of “114th and Western” Avenue, in Cleveland.

Detective Evans said that Desmond Franklin lived on Western Avenue. Based on

her investigation, she believed that Franklin was in the passenger seat of the silver

Dodge on the night of the aggravated robbery.

               Detective Evans testified that she reviewed the other surveillance

videos that were in the file from places where the victim’s credit cards had been used,

including a BP on Lorain Avenue and “Henry’s,” which is a gas station or

convenience store on Fulton Road. The videos were played in court. The video from

the BP shows the gas station clerk and a customer who Detective Evans identified as

Desmond Franklin. Franklin was wearing a Nike windbreaker that was black on top,
had blue sleeves, and was white from the chest down. Detective Evans stated that

the jacket appeared to match what the passenger in the silver car was wearing in the

rec center videos. Franklin can be seen in the BP video paying for items with the

victim’s credit card, receiving the items, and walking out of the gas station. Detective

Evans “put out a warrant for receiving stolen property” and interviewed Franklin

after he was arrested.

               Detective Evans also reviewed the surveillance video from Henry’s.

The video shows a woman using the victim’s credit card, but Detective Evans was

never able to identify the woman.

               Detective Evans testified that the victim’s credit card was also used

about one hour after the robbery for online purchases at Finish Line by someone

using an email address, “franko-something@gmail.com.”              One of the online

purchases was supposed to be delivered to Lewis’s address on Harvard Avenue, and

the other online purchase was supposed to be delivered to Franklin’s address on

Western Avenue.

               Detective Evans first interviewed Lewis at the police station on the

night that he was stopped by RTA police, which was January 31, 2020. She

confirmed where Lewis lived on Harvard Avenue. Lewis identified the silver car

from the still photos as his girlfriend’s car. Lewis told Detective Evans that on the

night of January 4, 2020, he was at his girlfriend’s house by 10:00 p.m. and never

left after that. He said that no one else drove his girlfriend’s car that night. He

denied knowing Franklin. He denied knowing anything about a Finish Line order
that someone placed with the victim’s credit card that was supposed to be delivered

to his home on Harvard Avenue.

              When faced with some of the evidence that Detective Evans had,

Lewis admitted that he knew Franklin but said that Franklin was a member of the

Heartless Felons and was “higher” in the gang than Lewis was, which was why Lewis

did not want to talk at first. Lewis said that he met Franklin in prison. Lewis then

told Detective Evans that he rented his girlfriend’s car to Franklin on December 31,

2019, because they needed money. He said that Franklin had the vehicle for about

a week. Lewis denied ever seeing Franklin with a gun. Detective Evans did not

arrest Lewis that night.

              Detective Evans asked Lewis to come back for another interview,

which he voluntarily did. He brought his girlfriend who owned the silver Dodge.

Detective Evans interviewed Lewis’s girlfriend first and then Lewis. Detective Evans

told Lewis that his girlfriend contradicted his story. Lewis then agreed that he was

driving his girlfriend’s car that night but said that Franklin came to get it around

10:00 p.m. and that Lewis’s girlfriend did not know because Lewis met Franklin

outside to give him the keys.

              Detective Evans obtained consent from Lewis and his girlfriend to

search their cell phones. After reviewing the cell phones, Detective Evans learned

that there were “some Messenger communications” between Lewis and his

girlfriend from January 4 and 5, 2020. Detective Evans said that around the time

the robbery occurred, Lewis messaged his girlfriend to tell her that he had wrecked
her car. Based on that information, Detective Evans obtained a search warrant to

review Lewis’s and his girlfriend’s Facebook accounts.

              Detective Evans reviewed Facebook communications between Lewis

and his girlfriend. They began messaging on January 4, 2020, around 6:23 p.m.

Lewis and his girlfriend were talking about seeing each other. At 12:37 a.m. on

January 5, 2020, Lewis messaged his girlfriend and said, “I was driving and

somebody hit the car, the back, low key f*ck up bae.” Lewis then tells his girlfriend

to call him. Lewis and his girlfriend then argued about the wreck. At 3:38 a.m.,

Lewis messaged his girlfriend, “Stop texting Jamie for real. If you cool, den be cool

on me. I told you I got the money to fix your car. What do you want me to do[?]”

              After Detective Evans read the Facebook messages between Lewis

and his girlfriend, she decided to interview Lewis for a third time. Detective Evans

identified a photo from Lewis’s Facebook account of him holding a gun that she said

matched the description of the gun the victim had described. Lewis told Detective

Evans that it was not his gun. Detective Evans confronted Lewis about the Facebook

messages and how they show that he was driving his girlfriend’s car around the time

of the aggravated robbery. Lewis changed his story again, this time stating that he

had been driving around in his girlfriend’s car that evening when Franklin called

him and asked Lewis to pick him up at his house on Western Avenue. Franklin told

Lewis that he needed money for his “girl.” Lewis said that he gave the car to Franklin

and Lewis got out and walked. Franklin then came back to get Lewis and gave him
some money. Lewis said he then drove Franklin to a gas station and then took him

home.

                 After Detective Evans interviewed Lewis, she obtained an arrest

warrant to charge Lewis with aggravated robbery and related charges. She did so

based on Lewis’s statement in the Facebook messages that he was driving his

girlfriend’s car around the time of the aggravated robbery. She also obtained an

arrest warrant for Franklin for aggravated robbery, but Franklin was killed before

Detective Evans could testify before the grand jury.

                 Detective Evans interview Franklin before he was killed. She said that

Franklin was shorter than Lewis and more heavy-set. Detective Evans said that

based on the description that the victim gave police about the person who robbed

her, Lewis matched the description better than Franklin.

                 On cross-examination, Detective Evans said that she learned that the

third person in the car with Franklin and Lewis was someone named “Dray” but

police were never able to identify him. Detective Evans agreed that Franklin used

the nickname, “Franko.”

                 At the close of the state’s case, Lewis moved for a Crim.R. 29 acquittal,

arguing that the state did not sufficiently establish Lewis’s identity in the crimes.

The trial court denied Lewis’s motion with respect to Counts 1 through 6 but granted

it with respect to Counts 7 and 8, which were the identity and telecommunications

fraud charges.
               Before issuing the verdict, the trial court explained that it could not

determine from the evidence that Lewis “was the actual person who pulled the gun

because we don’t have an ID,” but that Lewis, at a minimum, admitted “that he knew

of the incident, he met or provided the car and had been driving the car indeed.”

The trial court stated that it had a “hunch” that Lewis was driving and committed

the offense, but that was “not enough to sustain a verdict beyond a reasonable

doubt.” The trial court also had a “hunch” that the gun described by the victim was

the same one that Lewis was holding in the Facebook photo, but that was not enough

to sustain a verdict beyond a reasonable doubt. The trial court stated that according

to Lewis’s own words, “he described his willingness and ability and his cooperation

in providing the use of the car. He knew what the plan was.” Based on this evidence,

the trial court found that the state proved beyond a reasonable doubt that Lewis was

“an aider or abettor” in the crimes and therefore was complicit in the aggravated

robbery or was an accomplice “in so far as he knowingly assisted and joined another

in the commission of a crime.”

               The trial court found Lewis not guilty of Count 1, aggravated robbery,

and Counts 4 and 5, the weapons while under disability charges. It found him guilty

of Count 2, robbery but not guilty of the attached firearm specifications; Count 3,

robbery without the firearm specifications but guilty of the notice of prior conviction

and repeat violent offender specifications; and Count 6, theft.

               Prior to sentencing, the trial court found that Counts 2, 3, and 6 were

allied offenses of similar import and merged for purposes of sentencing. The state
elected to proceed on Count 2, robbery, which was a second-degree felony. The trial

court sentenced Lewis to six years of mandatory prison time. The trial court further

notified Lewis that he would be designated a violent offender pursuant to R.C.

2903.41 and that he would be subject to three years of mandatory postrelease

control upon his release from prison. The trial court also imposed court costs. It is

from this judgment that Lewis now appeals.

II. Sufficiency and Manifest Weight of the Evidence

              In his first and second assignments of error, Lewis argues that his

convictions were not supported by sufficient evidence and were against the manifest

weight of the evidence.

              “The legal concepts of sufficiency of the evidence and weight of the

evidence are both quantitatively and qualitatively different.” State v. Thompkins,

78 Ohio St.3d 380, 678 N.E.2d 541 (1997), paragraph two of the syllabus. As a

matter of appellate review, they involve different means and ends. Id. at 386-389.

They also invoke different inquiries with different standards of review. Id.; State v.

Smith, 80 Ohio St.3d 89, 113, 684 N.E.2d 668 (1997). The difference, in the simplest

sense, is that sufficiency tests the burden of production while manifest weight tests

the burden of persuasion. Thompkins at 390 (Cook, J., concurring).

              A sufficiency challenge essentially argues that the evidence presented

was inadequate to support the jury verdict as a matter of law. Id. at 386. “‘The

relevant question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.’” State v. Getsy, 84 Ohio St.3d 180, 193,

702 N.E.2d 866 (1998), quoting Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61

L.Ed.2d 560 (1979).       “[A] conviction based on legally insufficient evidence

constitutes a denial of due process.” Thompkins at 386, citing Tibbs v. Florida, 457

U.S. 31, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982). When reviewing a challenge to the

sufficiency of the evidence, we review the evidence in a light most favorable to the

prosecution. State v. Hill, 75 Ohio St.3d 195, 205, 661 N.E.2d 1068 (1996).

               Unlike sufficiency of the evidence, a challenge to the manifest weight

of the evidence attacks the credibility of the evidence presented. Thompkins, at 387.

Because it is a broader review, a reviewing court may determine that a judgment of

a trial court is sustained by sufficient evidence, but nevertheless conclude that the

judgment is against the weight of the evidence. Id., citing State v. Robinson, 162

Ohio St. 486, 124 N.E.2d 148 (1955).

               In determining whether a conviction is against the manifest weight of

the evidence, the court of appeals functions as a “thirteenth juror.” Id., 78 Ohio St.3d

at 387, 678 N.E.2d 541. In doing so, it must review the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of witnesses, and

determine “‘whether in resolving conflicts in the evidence, the [trier of fact] clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.’” Thompkins at 387, quoting State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). Reversing a

conviction as being against the manifest weight of the evidence and ordering a new
trial should be reserved for only the “‘exceptional case in which the evidence weighs

heavily against the conviction.’” Id. quoting Martin.

              In his first assignment of error, Lewis argues that the state failed to

prove that he aided and abetted Franklin.

              R.C. 2923.03(A)(2) provides that “[n]o person, acting with the kind

of culpability required for the commission of an offense, shall * * * [a]id or abet

another in committing the offense.” A charge of complicity may be stated in terms

of the complicity statute or in terms of the principal offense. R.C. 2923.03(F). To

prove complicity by aiding and abetting, the state had to prove beyond a reasonable

doubt “that the defendant supported, assisted, encouraged, cooperated with,

advised, or incited the principal in the commission of the crime, and that the

defendant shared the criminal intent of the principal. Such intent may be inferred

from the circumstances surrounding the crime.” State v. Johnson, 93 Ohio St.3d

240, 754 N.E.2d 796 (2001), syllabus. The criminal intent of the aider and abettor

“can be inferred from the presence, companionship, and conduct of the defendant

before and after the offense is committed.” In re T.K., 109 Ohio St.3d 512, 2006-

Ohio-3056, 849 N.E.2d 286, ¶ 13, citing Johnson.

              Lewis argues that the state failed to present any evidence that he

helped, assisted, encouraged, or strengthened Franklin’s robbery of the victim. He

states that “[i]t is clear that [he] played no part in the robbery and did nothing to

encourage or incite [Franklin] into robbing” the victim. He argues that “[m]erely

being present is insufficient to demonstrate complicity.” He further argues that the
state’s evidence demonstrated that Franklin was the only one who benefited

financially from the robbery, not Lewis.

              As with proof of any element of an offense, complicity may be proven

by circumstantial evidence, which has the same probative value as direct evidence.

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph one of the syllabus.

Here, the state presented evidence that Lewis had been driving his girlfriend’s car at

the time of the robbery and that around the same time, another car had hit her silver

Dodge. Lewis messaged his girlfriend at 12:37 a.m. on January 5, 2020, to tell her

about the accident. The state established that someone called 911 at 1:00 a.m. on

January 5, 2020, to report the robbery. The victim stated that she had blacked out

when she was hit and then had to walk to get help, so the exact time of the robbery

could not be determined.

              The state also presented evidence from surveillance cameras that

three people were in the silver car. The victim saw that the driver’s side door was

open when she was robbed but admitted that she did not see which side of the

vehicle the robber came from or went back to. Lewis admitted to police that he was

driving his girlfriend’s car around the time of the robbery and that he was with

Franklin. Lewis also admitted that he knew that Franklin intended to “make

money.” Further, around 3:30 a.m., Lewis messaged his girlfriend that he had

money to fix her car. Lewis’s address was also used when someone placed an online

order with the victim’s credit at Finish Line approximately one hour after the

robbery.
              After review, we conclude that the state presented sufficient evidence

to prove that Lewis aided and abetted Franklin in robbing the victim. Lewis’s first

assignment of error is without merit.

              With respect to Lewis’s second assignment of error that his

convictions were against the manifest weight of the evidence, Lewis essentially

makes the same arguments regarding aiding and abetting that he did with

sufficiency of the evidence. He further argues that because the email used for the

online order at Finish Line was associated with Franklin and that the victim testified

that her stolen phone pinged on the street where Franklin lived, that evidence

established that Franklin acted alone.

              Reviewing this case as if we were the fact finder, we do not agree with

Lewis that the trial court clearly lost its way when determining that he was guilty of

aiding and abetting Franklin. Lewis changed his story multiple times when talking

to police. He first stated that he had his girlfriend’s car but that he rented it to

Franklin and was home with his girlfriend on the night of the robbery. But when

Detective Evans confronted Lewis that he could not have been with his girlfriend

because he was messaging her at the time of the robbery, he admitted he had picked

Franklin up in his girlfriend’s car and that Franklin told him that he wanted to make

some money, but that Franklin got out of the car, and he had no idea what Franklin

was doing.

              After conducting in independent review of the record, weighing the

evidence and all reasonable inferences, and considering the credibility of the
witnesses, we conclude that it was not against the manifest weight of the evidence

for the trial court to believe the state’s theory that Lewis aided and abetted Franklin

in robbing the victim. Although it is possible that Franklin could have been the sole

person who ordered shoes from Finish Line and had separate online orders shipped

to his house and Lewis’s house as Lewis argues, it is more likely that Lewis placed

the order himself to benefit from the victim’s stolen credit card as well.

               We note that although we are required to independently weigh the

evidence, including the credibility of the witnesses, the Ohio Supreme Court made

clear that we “must always be mindful of the presumption in favor of the finder of

fact.” Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517, ¶

21, citing Seasons Coal Co., Inc. v. Cleveland, 10 Ohio St.3d 77, 461 N.E.2d 1273

(1984) (although Eastley was a civil case, the Supreme Court thoroughly discussed

sufficiency and manifest weight of the evidence reviews in civil and criminal cases

and concluded that the reviews are the same whether the case is civil or criminal).

               Accordingly, we find that this is not the “‘exceptional case in which

the evidence weighs heavily against the conviction.’” Thompkins, 78 Ohio St.3d at

387, 678 N.E.2d 541, quoting Martin, 20 Ohio App.3d at 175, 485 N.E.2d 717. We

therefore overrule Lewis’s second assignment of error.

               Judgment affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

convictions having been affirmed, any bail pending is terminated. Case remanded

to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, ADMINISTRATIVE JUDGE

SEAN C. GALLAGHER, J., and
LARRY A. JONES, SR., J., CONCUR